Citation Nr: 0535174	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  05-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for schizophrenia.  The veteran and his 
spouse testified at an April 2005 Travel Board hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

A June 2000 Virginia Central State Hospital Discharge Summary 
indicates that the veteran has received Social Security 
Administration (SSA) disability insurance since 1978 "for 
his back and possibly for mental illness."  This statement 
appears to be consistent with the evidence of record, 
including the Travel Board hearing testimony, showing that 
the veteran has been unemployed since about that time and had 
previously been diagnosed with schizophrenia, in 1971.  A 
remand is therefore warranted to obtain the potentially 
relevant SSA disability determination records, which could 
contain information regarding the etiology of the veteran's 
schizophrenia.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

The Board also notes that the RO's October 2003 letter to the 
veteran regarding its duty to assist him with his claim does 
not clearly instruct him as to the requirements for 
establishing service connection.  Although the RO also sent 
other letters with the some information in this regard, it 
should clarify on remand what the veteran has to show to 
establish service connection for his schizophrenia on both a 
direct and presumptive basis.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2005).  It is noted that there have 
been changes to the letter since 2003, so a new letter should 
be sent as the case is otherwise in need of development.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Inform the veteran of the application 
of the VCAA to his claim for service 
connection for schizophrenia, to include 
the most recent letter concerning 
evidence needed to establish service 
connection on a direct or presumptive 
basis.

2.  Request any available records from 
SSA concerning any SSA claim filed by the 
veteran. Any assistance by the veteran in 
obtaining such records should be 
requested if necessary.  If records are 
determined to be unavailable, that should 
be documented in the claims file, as 
should all information concerning the 
attempts to obtain the documents.

3.  Thereafter, the material should be 
reviewed.  If the SSA disability 
determination records or any other 
additional evidence reflects that the 
veteran's current schizophrenia may be 
more closely or directly associated with 
service or may have arisen within the one 
year presumptive period after service, 
records should be sent to a psychiatrist 
for an opinion.  The opinion report must 
indicate that the claims file has been 
reviewed.  

The physician should indicate whether it 
is at least as likely as not that the 
veteran's schizophrenia is related to his 
military service or arose within a year 
after discharge from service.  If there 
is no such indication, that too should be 
noted in the opinion.  If an examination 
is needed to resolve the matter, such 
examination should be scheduled.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

